PER CURIAM.
This is a criminal prosecution for possession, sale and conspiracy to sell marijuana before the Circuit Court for the Eleventh Judicial Circuit of Florida. The trial court dismissed the charges against the defendant Donald First upon his motion under.Fla.R. Crim.P. 3.190(c)(4). The state appeals and contends that the motion was improperly granted. Wé agree and reverse. State v. Davis, 243 So.2d 587 (Fla.1971). See: State v. Medlin, 273 So.2d 394 (Fla.1973); State v. Eckroth, 238 So.2d 75 (Fla.1970); Betancourt v. State, 228 So.2d 124 (Fla. 3d DCA 1969); Chariott v. State, 226 So.2d 359 (Fla. 3d DCA 1969); Frank v. State, 199 So.2d 117 (Fla. 1st DCA 1967).
Reversed and remanded to the trial court for further proceedings.